OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22359 Papp Investment Trust (Exact name of registrant as specified in charter) 2201 E. Camelback Road #227BPhoenix, Arizona (Address of principal executive offices) (Zip code) John F. Splain, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code: (602) 956-0980 Date of fiscal year end:November 30, 2010 Date of reporting period: May 31, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. Papp Investment Trust Papp Small & Mid-Cap Growth Fund Semi-Annual Report May 31, 2010 (Unaudited) Investment Advisor L. Roy Papp & Associates, LLP Phoenix, AZ Papp Investment Trust Papp Small & Mid-Cap Growth Fund Semi-Annual Report as of May 31, 2010 Dear Fellow Shareholders, As this is our first Semi-Annual report, all of us here at L. Roy Papp & Associates want to thank you for your investment with us in this Fund and your confidence in our investment management.Our Fund began operations on March 8, 2010. The market performed well through late April based largely on an improving economy and good prospects for corporate earnings growth.In May, and subsequently into June, concern arose of a possible financial crisis in Europe triggered by serious economic problems in Greece, Portugal, Spain, and other European countries.Investors have been more concerned that problems in Europe will spill over to the U.S. and derail economic growth here.We remain convinced that the U.S. economy is sound and growing at a reasonable pace of about 3% as measured by the GDP.We believe that the recent decline is simply a normal correction. We think the companies in our Fund’s portfolio are well positioned for economic growth.These holdings have been selected to provide a mixture of stable and consistent earnings growth along with good opportunities to capitalize on innovative products, research and development and exposure to promising new markets.We also emphasize high quality businesses.Our companies have relatively low levels of debt, if any and very strong cash flow.Our companies’ capitalizations are midcap with some small cap as well, but they are almost all very established businesses with long and consistent track records.Many are niche players that enjoy strong competitive advantages compared to their competitors. History tells us that the companies owned in our Fund have been able to grow their earnings faster than the market in general and we expect this to continue and result in improved valuations. Looking forward we do expect reasonable economic growth in the U.S. although we are not expecting much improvement in employment for the next few years.We think that most companies will grow their businesses by utilizing more technology rather than hiring new employees.This should improve prospects for many of the holdings in the Fund’s portfolio.The bulk of our Fund is currently concentrated in midcap stocks as opposed to small caps because valuation levels are currently much more compelling in midcaps than small caps in our opinion.Our Fund is almost fully invested, with approximately 98% of the assets in stocks with the rest in a money market fund. 1 Thank you again for your confidence in our Fund.Our fellow investors are very important to us and as such we would welcome you to call us (602-956-0980 or 1-800-421-0131) if you have any questions about current market conditions or the Fund. Warmest regards, L. Roy Papp Chairman Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted.Performance current through the most recent month end is available by calling 1-877-370-7277. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please call 1-877-370-7277 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Fund is distributed by Ultimus Fund Distributors, LLC. The Letter to Shareholders seeks to describe some of the Advisor’s current opinions and views of the financial markets. Although the Advisor believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 2 PAPP SMALL & MID-CAP GROWTH FUND PORTFOLIO INFORMATION May 31, 2010 (Unaudited) Top 10 Equity Holdings Security Description % of Net Assets Informatica Corp. 4.5% O'Reilly Automotive, Inc. 4.5% Coach, Inc. 4.4% ResMed, Inc. 4.3% C.R. Bard, Inc. 4.2% PetSmart, Inc. 4.2% DeVry, Inc. 4.1% Stericycle, Inc. 4.1% Clorox Co. (The) 4.1% Mettler-Toledo International, Inc. 4.0% 3 PAPP SMALL & MID-CAP GROWTH FUND SCHEDULE OF INVESTMENTS May 31, 2010 (Unaudited) COMMON STOCKS — 97.7% Shares Value Consumer Discretionary - 17.2% Education Services - 4.1% DeVry, Inc. $ Specialty Retail - 8.7% O'Reilly Automotive, Inc.* PetSmart, Inc. Textiles, Apparel & Luxury Goods - 4.4% Coach, Inc. Consumer Staples - 4.1% Household Products - 4.1% Clorox Co. (The) Energy - 2.8% Energy Equipment & Services - 1.5% FMC Technologies, Inc.* TETRA Technologies, Inc.* Oil, Gas & Consumable Fuels - 1.3% Forest Oil Corp.* Whiting Petroleum Corp.* Financials - 9.5% Capital Markets - 9.5% Federated Investors, Inc. - Class B State Street Corp. T. Rowe Price Group, Inc. Health Care - 18.5% Health Care Equipment & Supplies - 10.1% C.R. Bard, Inc. DENTSPLY International, Inc. ResMed, Inc.* Health Care Services - 2.8% Express Scripts, Inc.* Medco Health Solutions, Inc.* Life Sciences Tools & Services - 5.6% Mettler-Toledo International, Inc.* Techne Corp. Industrials - 17.5% Air Freight & Logistics - 3.2% Expeditors International of Washington, Inc. Commercial Services - 4.1% Stericycle, Inc.* 4 PAPP SMALL & MID-CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 97.7% (Continued) Shares Value Industrials - 17.5% (Continued) Electrical Equipment - 3.6% AMETEK, Inc. $ Machinery - 6.6% Gardner Denver, Inc. IDEX Corp. Information Technology - 24.5% Data Processing/Outsourced Services - 0.7% Fiserv, Inc.* Semiconductors & Semiconductor Equipment - 6.8% Linear Technology Corp. Microchip Technology, Inc. Silicon Laboratories, Inc.* Software - 17.0% Adobe Systems, Inc.* Factset Research Systems, Inc. Informatica Corp.* MICROS Systems, Inc.* Nuance Communications, Inc.* Materials - 3.6% Specialty Chemicals - 3.6% Sigma-Aldrich Corp. Total Common Stocks (Cost $5,621,852) $ MONEY MARKET FUNDS — 2.1% Shares Value Fidelity Institutional Money Market Portfolio - Class I, 0.22%(a) (Cost $118,188) $ Total Investments at Value — 99.8% (Cost $5,740,040) $ Other Assets in Excess of Liabilites—0.2% Net Assets — 100.0% $ *Non-income producing security. (a)The rate shown is the 7-day effective yield as of May 31, 2010 . See accompanying notes to financial statements. 5 PAPP SMALL & MID-CAP GROWTH FUND STATEMENT OF ASSETS AND LIABILITIES May 31, 2010 (Unaudited) ASSETS Investments in securities: At acquisition cost $ At value (Note 2) $ Dividends receivable Other assets Total assets LIABILITIES Accrued investment advisory fees (Note 4) Payable to administrator (Note 4) Other accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized gains from security transactions Net unrealized depreciation on investments ) NET ASSETS $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share $ See accompanying notes to financial statements. 6 PAPP SMALL & MID-CAP GROWTH FUND STATEMENT OF OPERATIONS For the Period Ended May 31, 2010 (a) (Unaudited) INVESTMENT INCOME Dividend income $ EXPENSES Investment advisory fees (Note 4) Insurance expense Fund accounting fees (Note 4) Administration fees (Note 4) Transfer agent fees (Note 4) Custody and bank service fees Postage and supplies Registration fees Professional fees Other expenses Total expenses Less fee reductions and expense reimbursements by the Advisor (Note 4) ) Net expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation/depreciation on investments ) NET REALIZED AND UNREALIZED LOSSES ON INVESTMENTS ) NET DECREASE IN NET ASSETS FROM OPERATIONS $ ) (a) Represents the period from the commencement of operations (March 8, 2010) through May 31, 2010. See accompanying notes to financial statements. 7 PAPP SMALL & MID-CAP GROWTH FUND STATEMENT OF CHANGES IN NET ASSETS Period Ended May 31, 2010 (a) (Unaudited) FROM OPERATIONS Net investment loss $ ) Net realized gains from security transactions Net change in unrealized appreciation/depreciation on investments ) Net decrease in net assets from operations ) CAPITAL SHARE TRANSACTIONS Proceeds from shares sold TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period $ ACCUMULATED NET INVESTMENT LOSS $ ) CAPITAL SHARE ACTIVITY Shares sold Shares outstanding at beginning of period Shares outstanding at end of period (a) Represents the period from the commencement of operations (March 8, 2010) through May 31, 2010. See accompanying notes to financial statements. 8 PAPP SMALL & MID-CAP GROWTH FUND FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout the Period Period Ended May 31, 2010 (a) (Unaudited) Net asset value at beginning of period $ Loss from investment operations: Net investment loss )(b) Net realized and unrealized losses on investments ) Total from investment operations ) Net asset value at end of period $ Total return (c) (0.10% )(d) Net assets at end of period $ Ratios/supplementary data: Ratio of gross expenses to average net assets 3.57% (f) Ratio of net expenses to average net assets(e) 1.25% (f) Ratio of net investment loss to average net assets(e) (0.21%) (f) Portfolio turnover rate 2% (d) (a) Represents the period from the commencement of operations (March 8, 2010) through May 31, 2010 (b) Amount rounds to less than $0.01 per share. (c) Total return is a measure of the change in value of an investment in the Fund over the period, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund.The return shown does not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (d) Not annualized (e) Ratio was determined after advisory fee reductions and expense reimbursements (Note 4). (f)
